              Case 2:15-cr-00190-MCE Document 569 Filed 06/26/20 Page 1 of 3


     Michael E. Hansen [SBN 191737]
 1   Attorney-at-Law
     711 Ninth Street, Suite 100
 2   Sacramento, CA 95814
     916.438.7711
 3   Fax 916.864.1359
 4   Attorney for Defendant
     JAMES CASTLE
 5
 6
 7
 8                         IN THE UNITED STATES DISTRICT COURT
 9                IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                          )   Case No.: 2:15-CR-00190 MCE
11                                                      )
                           Plaintiff,                   )   STIPULATION AND ORDER TO
12                                                      )   CONTINUE STATUS CONFERENCE
            vs.                                         )   AND TO EXCLUDE TIME PURSUANT
13                                                      )   TO THE SPEEDY TRIAL ACT
     JAMES CASTLE,                                      )
14                                                      )
                           Defendant.                   )
15                                                      )
                                                        )
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, Audrey Hemesath, Assistant United States Attorney, attorney for plaintiff,
19   and Michael E. Hansen, attorney for defendant James Castle, that the previously-scheduled status
20   conference date of June 25, 2020, be vacated and the matter set for status conference on July 23,
21   2020, at 10:00 a.m.
22          This continuance is requested because defense counsel needs additional time to review
23   discovery received in this case. The government has provided more than 55,000 pages of
24   discovery. Additionally, the COVID pandemic has severely limited undersigned access to the
25   defendant.
26          The Government concurs with this request.
27          Further, the parties agree and stipulate the ends of justice served by the granting of such
28


                                                    1

     Stipulation and Order to Continue Status Conference
              Case 2:15-cr-00190-MCE Document 569 Filed 06/26/20 Page 2 of 3



 1   a continuance outweigh the best interests of the public and the defendant in a speedy trial and
 2   that time within which the trial of this case must be commenced under the Speedy Trial Act
 3   should therefore be excluded under 18 U.S.C. section 3161(h)(7)(B)(iv), corresponding to Local
 4   Code T4 (to allow defense counsel time to prepare), from the date of the parties’ stipulation, June
 5   25, 2020, to and including July 23, 2020.
 6          Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
 7          IT IS SO STIPULATED.
 8   Dated: June 23, 2020                                  Respectfully submitted,
 9                                                         /s/ Michael E. Hansen
                                                           MICHAEL E. HANSEN
10                                                         Attorney for Defendant
                                                           JAMES CASTLE
11
     Dated: June 23, 2020                                  McGREGOR SCOTT
12                                                         United States Attorney
13                                                         By: /s/ Michael E. Hansen for
                                                           AUDREY HEMESATH
14                                                         Assistant U.S. Attorney
                                                           Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    2

     Stipulation and Order to Continue Status Conference
              Case 2:15-cr-00190-MCE Document 569 Filed 06/26/20 Page 3 of 3



 1                                                ORDER
 2          The Court, having received, read, and considered the stipulation of the parties, and good
 3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. Based
 4   on the stipulation of the parties and the recitation of facts contained therein, the Court finds that
 5   it is unreasonable to expect adequate preparation for pretrial proceedings and trial itself within
 6   the time limits established in 18 U.S.C. section 3161. In addition, the Court specifically finds
 7   that the failure to grant a continuance in this case would deny defense counsel to this stipulation
 8   reasonable time necessary for effective preparation, taking into account the exercise of due
 9   diligence. The Court finds that the ends of justice to be served by granting the requested
10   continuance outweigh the best interests of the public and the defendant in a speedy trial.
11          The Court orders that the time from the date of the parties’ stipulation, June 23, 2020, to
12   and including July 23, 2020, shall be excluded from computation of time within which the trial
13   of this case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. section
14   3161(h)(7)(B)(iv), and Local Code T4 (reasonable time for defense counsel to prepare). It is
15   further ordered that the July 16, 2019, status conference shall be continued until July 23, 2020,
16   at 10:00 a.m.
17          IT IS SO ORDERED.
18   Dated: June 26, 2020
19
20
21
22
23
24
25
26
27
28


                                                     3

     Stipulation and Order to Continue Status Conference
